Citation Nr: 0820549	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of right foot fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from June 
1984 to March 1994 and subsequent service in the Army 
Reserves.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The veteran testified before the undersigned Acting Veterans 
Law Judge via videoconferencing technology in August 2006.  A 
transcript of the hearing has been associated with the 
record.

In April 2007, the Board denied the veteran's claim of 
entitlement to service connection for choroidal melanoma of 
the right eye and remanded the claim now at issue to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.
The Board again REMANDS this claim to the RO via the AMC.


REMAND

In its April 2007 remand, the Board explained that the record 
was incomplete for the purpose of evaluating residuals of the 
veteran's in-service right foot injury and then ordered that 
the veteran be afforded an examination of his right foot.  
Among other things, the examiner was asked to characterize 
residuals of the right foot fractures as moderate, moderately 
severe, or severe.

On VA examination conducted in May 2007, the veteran 
identified pain located over the fracture site.  Objective 
findings on physical examination included tenderness on the 
plantar aspect of the affected metatarsal heads and a 
slightly abnormal gait with the veteran's weight over the 
fifth metatarsal.  X-rays indicated no significant 
abnormality and no bony deformity.  The examiner provided a 
diagnosis of post-traumatic arthritis.  He noted that the 
veteran had daily pain at work because it required him to 
stand and that the general occupational effect secondary to 
the right foot disability was significant.  However, he also 
noted that the veteran had not lost time from work during the 
previous 12-month period.  Moreover, although the examiner 
noted that the disability had a severe effect on exercise, 
sports, and recreation, he also noted that it had no effect 
on activities such as chores, shopping, traveling, feeding, 
bathing, dressing, toileting, grooming, and driving.  The 
examiner did not provide an opinion regarding the overall 
severity of the veteran's right foot disability, as 
requested.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
In light of this holding, the claims file should be returned 
to the May 2007 VA examiner for the requested opinion.

This case is REMANDED for the following action:

1.  Return the veteran's claims file to 
the examiner who conducted the May 2007 
VA examination, and ask him to review the 
file and the report of the May 2007 VA 
examination and provide an addendum 
opinion characterizing the veteran's 
right foot disability as moderate, 
moderately severe or severe.  

2.  If the physician who conducted the 
May 2007 VA examination is unavailable, 
forward the claims file to another 
physician with the appropriate expertise 
and ask him to review the file and the 
report of the May 2007 VA examination and 
provide the requested opinion.  

3.  Thereafter, readjudicate the claim 
based on a de novo review of all 
pertinent evidence.  The RO should give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  No action is required of the veteran 
unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
L. J. N. Driever 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



